Citation Nr: 0023439	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-12 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for viral hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to January 
1972, and from September 1990 to May 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a May 1998 rating decision, service connection for 
seizures, headaches, and post-traumatic stress disorder was 
granted.  A timely Notice of Disagreement was received in May 
1998 as to the issue of the assigned evaluation for post-
traumatic stress disorder.  A timely Notice of Disagreement 
was received in August 1998 as to the evaluations assigned 
for seizures and headaches.  However, the Board finds that 
after a Statement of the Case was issued in December 1998, 
appeals have not been submitted as to any of these issues.  
Absent a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Since there was no appeal in regard to such issues, 
it was unnecessary to transmit such appeal to the Board.  
Gallegos v. Gober, NO. 99-106 (U. S. Vet App. August. 11, 
2000).  Thus, there is nothing to dismiss.

The RO is directed to the submission of additional evidence 
that is not relevant to the issue on appeal.


FINDING OF FACT

Competent evidence of hepatitis has not been presented.


CONCLUSION OF LAW

The claim for service connection for hepatitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a May 1998 rating decision that denied 
service connection for hepatitis.  In his substantive appeal 
received in August 1998, the appellant clarified that he was 
not claiming service connection for residuals of hepatitis.  
He was requesting service connection for hepatitis because it 
was documented that he contracted hepatitis while on active 
duty in Vietnam.  He had been told by doctors that every time 
his blood was tested it was positive for hepatitis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The Board has considered the application of 38 U.S.C.A. 
§ 1154.  With regard to combat veterans, 38 U.S.C.A. 
§ 1154(b) lightens the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or 
injury and who allege that the disease or injury was 
incurred in, or aggravated by, combat service.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  A review of the 
appellant's Verification of service DD Form 214, as well as 
service records for both periods of service but specifically 
Vietnam service, fails to indicate combat service.  The 
evidence does not indicate that the appellant is a combat 
veteran.  However, the Board is aware that service 
connection for post-traumatic stress disorder was granted 
based on stressors experienced in Vietnam.  The reduced 
evidentiary burden provided for combat veterans by this 
section relates only to the question of service incurrence.  
In the instant case, an inservice diagnosis of hepatitis is 
noted in the service medical records.  Therefore, the 
application of the lightened burden of establishing an 
inservice event under 38 U.S.C.A. § 1154 is unnecessary 
since the service medical records confirmed the appellant's 
statement that he had hepatitis while in service.  However, 
questions of either current disability or nexus to service 
both generally require competent medical evidence.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1966); Caluza, 7 
Vet. App. at 507.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

Review of the service medical records revealed that the 
appellant admitted to the hospital for a 10-day period in 
October 1971.  He was released to duty in November 1971.  
Diagnoses of viral hepatitis, Australian antigen negative and 
improper use of a substance were made.  His separation 
examination in January 1972 documented infectious hepatitis 
in October 1970, with no evidence of recurrence, and his 
abdomen and viscera were normal on examination.

The appellant was admitted to Memorial Hospital in July 1973 
after a motorcycle accident.  The examiner noted a history of 
hepatitis one-and-one-half years prior.

In Baptist Medical Center records from April 1974 the 
appellant reported that he had a case of hepatitis while 
being re-processed to come back into the United States from 
Vietnam.  The examiner determined it was infectious in 
origin.  On examination of the gastrointestinal system, the 
examination noted the history of hepatitis and indicated that 
it resolved without sequelae.

An April 1991 service medical examination noted 
hospitalization for hepatitis in 1970.  Abdominal examination 
was normal.

The appellant was admitted the Baptist Medical Center in 
February 1993 for a possible small bowel obstruction.  
Abdominal ultrasound was normal and blood chemistry was 
within normal limits.  Blood chemistry in December 1993 was 
normal.

His abdomen was normal at the time of a Persian Gulf 
examination conducted in February 1994.  Blood chemistry in 
February 1994 was normal with the exception of elevated 
cholesterol and triglycerides.  Blood chemistry was normal in 
August 1994 with the exception of glucose, cholesterol and 
triglycerides.

On VA examination in January 1995, his abdomen was normal 
with the exception of scarring from previous surgeries.

The claim for service connection for hepatitis is not well 
grounded.  Infectious hepatitis was diagnosed in service.  
However, the appellant has not brought forth competent 
evidence of current hepatitis post-service.  To the 
contrary, multiple post-service examinations documented no 
residuals of the inservice infection.  A service-connection 
claim generally must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability due to 
hepatitis, there can be no valid claim.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.

The appellant was under an obligation to establish that there 
is disability in order for the claim to be well grounded.  
Even if the presence of post-infection antibodies in his 
bloodstream had been documented, there is no competent 
evidence that the presence of antibodies in the bloodstream 
as the result of a previous infection is a disability.  
Chelte v. Gober, 10 Vet. App. 468 (1997).

The appellant has contended that doctors have told him that 
once he had hepatitis he would always have hepatitis, and 
that therefore service connection for hepatitis was 
warranted.  However, competent medical evidence of post-
service hepatitis was not presented.  Post-service records 
merely confirm the inservice history of an infectious 
hepatitis infection, and documented resolution without 
residuals.  Any statement of the appellant as to what a 
doctor told him is insufficient to establish a post-service 
medical diagnosis.  The connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to 
constitute medical evidence, and therefore, could not ground 
a claim, Robinette v. Brown, 8 Vet. App. 69, 77 (1995), 
Marciniak v. Brown, 10 Vet. App. 198 (1997).  Furthermore, 
the appellant, as a lay person, lacks the medical training 
and expertise to provide the competent medical evidence 
necessary to well ground his claim.  Lay testimony is 
competent only when it regards features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  His 
assertions alone are insufficient to establish current 
disability, and therefore the claim is not well grounded.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
July 1998.  However, in this case, the RO has exceeded its 
obligations in developing evidence to support this claim.  In 
April 1996 the RO determined that all efforts to obtain 
additional service medical records had been exhausted and a 
finding of unavailability or service records was made.  All 
identified private and VA Medical Center records were 
obtained.  Neither the appellant nor his representative has 
identified any piece of evidence that would make this claim 
well grounded.  The Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence that pertains to 
the claim under consideration) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim). 

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board does not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



ORDER

Service connection for hepatitis is denied.



		
	
	Member, Board of Veterans' Appeals



 



